UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6690


JAMES JOSEPH OWENS,

                  Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:09-cv-00530-JFM)


Submitted:    June 4, 2009                  Decided:   June 23, 2009


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Joseph Owens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James Joseph Owens appeals the district court’s order

dismissing this action under 28 U.S.C. § 1915A(e) (2006).                           We

have reviewed the record and find that this appeal is frivolous.

Accordingly, we deny a certificate of appealability and dismiss

the     appeal   for     the    reasons   stated      by    the    district      court.

Owens v. United States, No. 1:09-cv-00530-JFM (D. Md. Mar. 31,

2009).      We dispense with oral argument because the facts and

legal    contentions      are    adequately     presented         in   the    materials

before    the    court    and    argument     would   not    aid       the   decisional

process.

                                                                              DISMISSED




                                          2